Citation Nr: 0020979	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active service from January 1957 to August 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which denied the 
veteran's claim as not well grounded.   


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's diabetes mellitus and his active duty service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran who served for 90 days or more during a 
period of war develops    diabetes mellitus to a degree of 10 
percent or more within one year from separation from such 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991and Supp. 2000); 38 
C.F.R. 3.307, 3.309 (1999). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps at 1468.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).   That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage at 498. 

In a claim received in March 1998, the veteran wrote that 
"diabetes mellitus became an issue shortly after I left the 
military."  He wrote that, "in September 1991, the 
requirement for insulin was noted."  In his notice of 
disagreement received in October 1998, the veteran wrote that 
he believed his September 1991 "hospitalization for the 
aneurysm and gall bladder surgery with its complications 
contributed to the onset of diabetes," even though his 
glucose levels were normal at service separation.  He 
indicates in his substantive appeal that he requested a blood 
sugar level test in 1995. 

Service medical records are negative for a diagnosis of 
diabetes mellitus.  A VA examination conducted in December 
1993 resulted in multiple diagnosed disorders, but did not 
result in a diagnosis of diabetes mellitus.  The veteran 
filed an application for compensation in September 1993, but 
did not include diabetes mellitus as a condition for which he 
was claiming service connection.  He has indicated that he 
was first noted to have high blood sugar levels in September 
1995.  

VA outpatient treatment records reflect treatment for 
diabetes mellitus in 1997 and 1998.  Private medical records 
reflect treatment for various conditions from 1996 to March 
1998, including diabetes mellitus.  

After a review of the evidence, the Board finds that there is 
no competent medical evidence of record to demonstrate a 
nexus between the veteran's current diabetes mellitus and his 
active duty service or a service-connected disability. 
Without a medical nexus opinion to relate the veteran's 
current diabetes mellitus to any injury or disease in 
service, including surgery with complications in 1991, the 
claim must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a). 

While the veteran may sincerely believe that a nexus exists 
regarding his diabetes mellitus, his statements as to such 
medical matters do not constitute evidence to render his 
claim well grounded under 38 U.S.C.A. § 5107(a); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the veteran has not 
presented a well-grounded claim, the duty to assist the 
veteran, to include an additional VA compensation 
examination, does not arise.  Epps v. Gober, 126 F.3d 1464 
(1997); see Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam) (VA Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until a well-
grounded claim has been submitted).  The Board finds that the 
above discussion is sufficient to notify the veteran of the 
type of evidence required to complete his application for 
service connection for diabetes mellitus.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997). 
  

ORDER

The claim for service connection for diabetes mellitus, being 
not well grounded, is denied. 


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

